                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                             BUTTE DIVISION


DAVID STEVEN BRAUN,                            Case No. CV-18-070-BU-BMM

                      Plaintiff,              JUDGMENT IN A CIVIL CASE

  vs.

BANK OF AMERICA, N.A.,

                      Defendant.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED that Judge Lynch’s Findings and
 Recommendations are ADOPTED IN FULL.

        Dated this 20th day of March, 2019.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ A. Puhrmann
                                   A. Puhrmann, Deputy Clerk
